PER CURIAM: *
We have read the record, studied the briefs, and heard very capable arguments from both parties. We have concluded, in the light of our precedents, that reasonable suspicion is not supported by the facts in this case. Too many of the asserted bases for reasonable suspicion can plausibly be explained as. normal or innocent conduct; and from which, criminal suspicion under the Fourth Amendment cannot convincingly be inferred. Accordingly, the judgment of the district court is REVERSED and VACATED. The case is REMANDED for entry of a judgment of acquittal.
REVERSED, VACATED, and REMANDED for entry of judgment.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.